FILED
                           NOT FOR PUBLICATION
                                                                            MAR 27 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARIA LOUISE JONES,                              No.   14-35314

              Plaintiff-Appellant,               D.C. No. 3:13-cv-05852-KLS

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                  Appeal from the United States District Court
                     for the Western District of Washington
                 Karen L. Strombom, Magistrate Judge, Presiding

                            Submitted March 20, 2017**

Before: GOODWIN, LEAVY and SILVERMAN, Circuit Judges.

      Maria Louise Jones appeals pro se from the denial of her application for

disabled widow’s insurance benefits and supplemental security benefits under

Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir.

2014), and we affirm.

      The Administrative Law Judge (“ALJ”) did not err in failing to discuss

medical records from an August 2005 examination by Vatche Cabayan, M.D.,

because (1) those records significantly pre-dated Jones’s amended onset date, and

(2) they were not supported by an explanation or clinical findings. See Carmickle

v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008) (“Medical

opinions that predate the alleged onset of disability are of limited relevance.”);

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (“[W]hen evaluating

conflicting medical opinions, an ALJ need not accept the opinion of a doctor if that

opinion is brief, conclusory, and inadequately supported by clinical findings.”); see

also Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003)

(“[T]he ALJ is not required to discuss evidence that is neither significant nor

probative.”).

      The district court did not err in declining to remand for consideration of

additional records related to and referenced by Dr. Cabayan because the records

were not new and Jones offered no explanation for failing to include them in the

record that was before the ALJ responsible for considering the applications Jones

filed in December 2010. See Clem v. Sullivan, 894 F.2d 328, 332 (9th Cir. 1990)


                                           2
(“A claimant seeking remand must demonstrate that there is ‘new evidence which

is material, and that there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding.’” (quoting 42 U.S.C. § 405(g)). Moreover,

Jones has not shown that there is a reasonable possibility that the additional

records, all of which significantly pre-dated Jones’s onset date, would have

affected the ALJ’s determination of whether Jones was disabled as of October 5,

2010. See Mayes v. Massanari, 276 F.3d 453, 462 (9th Cir. 2001) (“To be material

under section 405(g), the new evidence must bear directly and substantially on the

matter in dispute.” (citation and internal quotation marks omitted)); see also

Carmickle, 533 F.3d at 1165.

      AFFIRMED.




                                           3